      6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) SARAH REAGAN, as the Personal        )
    Representative for the Estate of     )
    Michael Reagan, Jr., deceased,       )
                                         )
              Plaintiff,                 )
                                         )
         vs.                             )
                                         )             Case No.     20-cv-243-RAW
                                         )
(1)   OKMULGEE COUNTY CRIMINAL )
      JUSTICE AUTHORITY, a public trust; )
(2)   THE BOARD OF COUNTY                )
      COMMISSIONERS OF OKMULGEE )                      ATTORNEY LIEN CLAIMED
      COUNTY;                            )             JURY TRIAL DEMANDED
(3)   SAM MCCOY;                         )
(4)   RONALD SPEARS;                     )
(5)   NURSE JULIE BAUER, LPN;            )
(7)   LISA WILSON, Captain;              )
(8)   MIGUEL RIVERA, Sergeant; AND       )
(9)   JOSEPH TERRY, Detention Officer, )
                                         )
              Defendants.                )

                                          COMPLAINT

        COMES NOW the Plaintiff, Sarah Reagan (“Plaintiff”), as Personal Representative of the

Estate of Michael Reagan Jr, deceased (“Mr. Reagan”), by and through her attorneys of record,

and for her causes of action against the Defendants, alleges and states as follows:

                                 JURISDICTION AND VENUE

        1.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343 to secure

protection of and to redress deprivations of rights secured by the Fourth and Fourteenth

Amendments to the United States Constitution as enforced by 42 U.S.C. § 1983, which provides

for the protection of all persons in their civil rights and the redress of deprivation of rights under

color of law.


                                                  1
     6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 2 of 14



       2.      The jurisdiction of this Court is also invoked under 28 U.S.C. § 1331 to resolve a

controversy arising under the Constitution and laws of the United States, particularly the Fourth

Amendment and Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1983.

       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred in this District.

                                             PARTIES

       4.      Plaintiff is a resident of Okmulgee County, State of Oklahoma and the duly-

appointed Personal Representative of the Estate of Michael Reagan, Jr. The survival causes of

action in this matter are based on violations of Mr. Reagan’s rights under the Fourteenth

Amendment to the United States Constitution. Mr. Reagan was, at all times pertinent hereto, a

pretrial detainee in the custody of the Defendants.

       5.      Defendant Okmulgee County Criminal Justice Authority (“OCCJA”) is a public

trust created pursuant to 60 Okla. Stat. §176, et seq., organized to operate the Okmulgee County

Jail (“the Jail”). OCCJA was, at all times relevant hereto, responsible for ensuring the safety and

well-being of inmates detained and housed at the Jail. In addition, OCCJA along with the Board

of County Commissioners of Okmulgee County is, and was at all times pertinent hereto,

responsible for creating, adopting, approving, ratifying, and enforcing the rules, regulations,

policies, practices, procedures, and/or customs of the Jail, including the policies, practices,

procedures, and/or customs which led to violations of Mr. Young’s Constitutional rights as set

forth in this Complaint

       6.      Defendant, The Board of County Commissioners of Okmulgee County, Oklahoma

(“BOCC”), is a statutorily-created governmental entity. 57 Okla. Stat. § 41 provides that “[e]very

county, by authority of the board of county commissioners and at the expense of the county, shall




                                                  2
     6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 3 of 14



have a jail or access to a jail in another county for the safekeeping of prisoners lawfully

committed.” BOCC must discharge its responsibilities of operation and maintenance of the Jail to

the OCCJA in a constitutional manner.

       7.      Defendant, Sam McCoy, was at all times relevant hereto, the duly appointed

executive director for the OCCJA in charge of the operations and supervision of the Jail and the

individuals in his custody. During the acts and omissions complained of herein, he was acting in

such capacity as the agent, servant and employee of the Okmulgee County Criminal Justice

Authority. Sam McCoy is sued individually and in his official capacity.

       8.      Defendant Ronald Spears was at all times relevant hereto, the duly appointed Jail

administrator employed by the OCCJA in charge of the operations and supervision of the Jail and

the individuals in his custody. During the acts and omissions complained herein, he was acting in

such capacity as the agent, servant and employee of the OCCJA. Ronald Spears is sued

individually and in his official capacity.

       9.      Defendant, Julie Bauer, LPN (“Nurse Bauer” or “Defendant Bauer”), was, at all

times relevant hereto, an employee and/or agent of BOCC/ OCCJA, who was, in part, responsible

for overseeing Mr. Reagan’s health and well-being, and assuring that Mr. Reagan’s medical and

mental health needs were met, during the time he was in the custody of the OCCJA. Nurse Bauer

is being sued in her individual capacity.

       10.     Defendant, Lisa Wilson, Captain (“Captain Wilson” or “Defendant Wilson”), was,

at all times relevant hereto, an employee and/or agent of BOCC/OCCJA, who was, in part,

responsible for overseeing Mr. Reagan’s health and well-being, and assuring that Mr. Reagan’s

medical and mental health needs were met, during the time he was in the custody of the OCCJA.

Captain Wilson is being sued in her individual capacity.




                                                3
      6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 4 of 14



         11.   Defendant Miguel Rivera, Sergeant (“Defendant Rivera” or “Sergeant Rivera”) was

at all times relevant hereto, an employee and/or agent of BOCC/OCCJA, who was, in part,

responsible for overseeing Mr. Reagan’s health and well-being, and assuring that Mr. Reagan’s

medical needs were met, during the time he was in the custody of OCCJA. Sergeant Rivera is

being sued in his individual capacity.

         12.   14. Defendant Joseph Terry, Detention Officer (“Defendant Terry” or “D.O Terry”)

was at all times relevant hereto, an employee and/or agent of BOCC/OCCJA, who was, in part,

responsible for overseeing Mr. Reagan’s health and well-being, and assuring that Mr. Reagan’s

medical needs were met, during the time he was in the custody of OCCJA. Sergeant Rivera is

being sued in his individual capacity.

                                   FACTUAL ALLEGATIONS

         13.   Paragraphs 1-12 are incorporated herein by reference.

         14.   On January 3, 2020, Mr. Reagan was booked into the Okmulgee County Jail.

         15.   On January 13, 2020, at approximately 3:00 A.M., Mr. Reagan was discovered by

Defendant Sergeant Miguel Rivera, (“Sgt. Miguel”) lying on the floor of his cell with an

approximate one (“1”) inch laceration on the back of his head in what appeared to be a postictal

state after having suffered a seizure.

         16.   Mr. Reagan had suffered the seizure some time before he was discovered by Sgt.

Manuel, but it wasn’t until 3:00 A.M. that Mr. Reagan’s cell mate was able to get the attention of

Jail staff.

         17.   After finding Mr. Reagan, Sgt. Miguel, with the help of Detention Officer Joseph

Terry, and Nurse Julie Bauer, placed Mr. Reagan in a wheelchair and transported him to the

nursing office for further assessment.




                                                4
     6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 5 of 14



        18.    Upon arrival to the nursing office, Mr. Reagan’s vitals were taken, and it was

discovered that Mr. Reagan was not responsive to verbal stimuli.

        19.    Rather than call 911 for an ambulance to take Mr. Reagan to a hospital for testing

and observation, Nurse Bauer, who is not licensed or qualified to prescribe medicine or make a

medical diagnosis, made the decision to move Mr. Reagan to another jail cell for further

observation.

        20.    At approximately 3:32 A.M., just thirty (“30”) minutes after Mr. Reagan’s initial

seizure, Nurse Bauer was made aware the Mr. Reagan was having a second seizure. Upon

discovery of the second seizure, Mr. Reagan was placed on his side by Jail staff until seizure

activity ceased.

        21.    After suffering a second life-threatening seizure, jail staff again decided against

calling for an ambulance and instead requested a Jail Transport take Mr. Reagan to the emergency

room.

        22.    At approximately 3:48 A.M., Mr. Reagan suffered a third seizure. During this third

seizure, Mr. Reagan’s hands tensed at his sides and his head tilted backwards. Mr. Reagan began

to take agonal respirations, his eyes became fixed, and he became unresponsive.

        23.    Nurse Bauer felt for a pulse and checked Mr. Reagan’s respirations, at which time

neither were found and CPR was initiated by Nurse Bauer.

        24.    Detention Officer Terry and Captain Wilson brought Bauer AED pads that were

placed on Mr. Reagan while CPR continued.

        25.    It was not until 3:53 A.M., after three seizures, that Captain Wilson decided it was

appropriate to call for EMS services.




                                                5
      6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 6 of 14



        26.      EMS arrived at approximately 4:02 A.M., less than ten (“10”) minutes after they

were called.

        27.      By the time the paramedics arrived, the damage had already been done on account

that Mr. Reagan had been denied meaningful medical treatment for over one (“1”) full hour from

his first seizure.

        28.      EMS transported Mr. Reagan to Muskogee Creek Nation Medical Center

(MCNMC) where he was admitted at approximately 4:14 A.M.

        29.      Doctors at MCNMC pronounced Mr. Reagan dead at approximately 5:11 A.M.

        30.      It took three (“3”) seizures before Jail Staff made the decision to seek emergency

medical help.

        31.      Jail staff delayed, denied and obstructed the necessary medical treatment in the

following respects:

                 a. Failing to adequately monitor inmates in the Jail. Mr. Reagan’s cell mate

                     attempted to get the attention of Jail staff for an extended period of time after

                     Mr. Reagan suffered his initial seizure.

                 b. Failing to call an ambulance after Mr. Reagan’s first seizure despite the

                     Defendants’ observation that Mr. Reagan was non-responsive to verbal stimuli;

                 c. Failing to call an ambulance after Mr. Reagan’s seconds seizure in a matter of

                     thirty (“30”) minutes.

        32.      It is important to point out that once notified, EMS arrived within just ten (“10”)

minutes. In a situation where every second counts, the Defendants failure to call 911 prevented

Mr. Reagan from receiving necessary and potentially lifesaving medical care from a licensed

physician for over sixty (“60”) minutes.




                                                   6
     6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 7 of 14



       33.     Mr. Reagan was not treated, observed or supervised by a physician from the time

he suffered his first seizure until he was admitted to MCNMC, seventy-four (“74”) minutes after

he was discovery by Sgt. Rivera. In fact, Jail staff did not even contact or seek input from a

physician regarding a course of treatment for Mr. Reagan.

       34.     The only medical personnel available at the Jail to treat Mr. Reagan was nurse Julie

Bauer, who is a Licensed Practical Nurse (LPN). An LPN is the lowest nursing industry licensure

available. LPN’s are extremely limited in their scope of practice, yet Ms. Bauer was the sole person

responsible for making the medical treatment decisions for Mr. Reagan.

       35.     With no physician reasonably available to medically supervise the care provided to

Mr. Reagan, undertrained personnel were left to practice outside the scope of their training.

       36.     The Jail staff’s failure and refusal to provide any treatment or medical assistance,

as set forth supra, constitutes deliberate indifference to Mr. Reagan’s serious medical needs

       37.     Mr. Reagan died and suffered, as detailed herein, as a direct and proximate result

of Defendants’ negligence and deliberate indifference to his serious medical needs.

   Okmulgee County Jail’s Unconstitutional Health Care System/ Policies and Customs

       38.     The Defendants’ deliberate indifference to Mr. Reagan’s serious medical needs was

in furtherance and consistent with policies which OCCJA and/or BOCC promulgated, created,

implemented or possessed responsibility for the continued operation of; policies which OCCJA

and/or BOCC had responsibility for implementing and which OCCJA and/or BOCC assisted in

developing; and established procedures, customs and/or patters and practices.

       39.     There are longstanding systematic deficiencies in both the number of medical

personnel working at the Jail as well as the training and supervision of those employees. Both Sam

McCoy and Ronald Spears have long known of these systematic deficiencies and substantial risks




                                                 7
     6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 8 of 14



they pose to inmates, like Mr. Reagan, but failed to take reasonable steps to alleviate those

deficiencies and risks.

       40.     Defendants OCCJA and BOCC maintained a policy, practice and/or custom of

understaffing the Jail, with undertrained and underqualified medical personnel who are ill-

equipped to evaluate, assess, supervise, monitor or treat inmates, like Mr. Reagan, with complex

and serious medical needs.

       41.     To lower overhead costs, OCCJA and BOCC implemented policies, procedures,

customs, or practices to reduce the cost of providing medical and health care services in a manner

that would maintain or lower its operating costs

       42.     Because of a dearth of funding, there is a longstanding policy, practice or custom

at the Jail of attempting to reduce overhead costs by not hiring enough Jail staff and then failing

to provide the education and supervision necessary for Jail staff. Furthermore, there is a

longstanding policy, practice or custom of housing far more inmates than the Jail can reasonably

accommodate, purely for financial purposes. The overcrowding has resulted in unsafe and

inhumane living conditions for inmates, like Mr. Reagan.

       43.     In response to the overcrowding at the Jail, in 2014 Jail inmates rioted causing over

$10,000 worth of damage to the Jail. John Martin, the Jail Director blamed the riot on extreme

overcrowding. When specifically discussing the overcrowding problem, Martin stated that the Jail

was originally built for 154 inmates, and, was approved for 226 inmates, but as of September 2014,

housed 323 inmates. More than double what the Jail was built to house.

       44.     In 2017, Okmulgee County District Attorney Rob Barris stated that the

overcrowding issue was so horrific that “[s]everal times, the jail inspector had indicated if the issue

was not corrected, the county would face fines and other sanctions which could cost the taxpayers




                                                   8
     6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 9 of 14



tens of thousands of dollars and possibly result in the closure of the jail or the release of numerous

inmates from custody back into our communities. This situation, left unchecked, constituted a

threat to public safety and represented a major financial burden for the County.”

       45.     To remedy the overpopulation issues in the Jail, Okmulgee residents voted to build

a $7 million jail annex that was completed in January of 2017.

       46.     To make matters worse, State Auditor Cindy Byrd completed an audit of Okmulgee

County which found that from 2014 to 2019 elected officials, including the county commissioners,

received $382,403.00 in salary overpayments, far exceeding the maximum amounts allowed by

Oklahoma law.

       47.     Defendant Sam McCoy gave an interview in July of 2017 stating that the jail annex

was built specifically to remedy overpopulation and to avoid state sanctions. In that interview,

Defendant McCoy mentioned that in order to pay for the operation of the Jail, the OCCJA had

reached out to the United States Immigration and Custom Enforcement Agency (“ICE”) to hold

ICE prisoners. Without the ICE contract McCoy stated that Okmulgee would “have a fancy new

vacant building and the current facility we built 16 years ago would continue to be massively

overcrowded, and we’d be under threat of administrative sanctions.”

       48.     The new Jail annex has since been turned into a wing reserved exclusively for ICE

prisoners. The added space has done nothing in the way of alleviating the financial issues that

Defendant Sam McCoy stated were plaguing the Jail.

       49.     To reduce the overhead costs at the Jail, OCCJA and BOCC implemented policies,

procedures, customs, or practices to reduce labor costs, including not fully and appropriately

staffing the jail in a manner commensurate to the number of inmates.




                                                  9
    6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 10 of 14



       50.     Specifically, OCCJA and BOCC have an established practice of failing to

adequately assess and treat--and ignoring and disregarding--obvious or known symptoms of

emergent and life-threatening conditions

       51.     These failures stem from the chronic unavailability of an on-site physician,

financial incentives to avoid the costs of inmate prescription medications and off-site treatment

and a failure to train and supervise medical staff in the assessment and care of inmates with

complex or serious medical needs.

       52.     As a further result of these financial incentives, Defendants OCCJA and BOCC

maintained a policy, practice and/or custom of understaffing the Jail with undertrained and

underqualified medical personnel who are ill-equipped to evaluate, assess, supervise, monitor or

treat inmates, like Mr. Reagan, with complex and serious medical needs.

       53.     With effectively no physician oversight of the clinical care, and no physician

regularly on-site or reasonably available, the non-physician staff was improperly, and dangerously,

expected to act in the role of a physician, with the understanding that off-site care was to be

avoided.

       54.     This system, designed to minimize costs at the expense of inmate care, obviously

placed inmates with complex, serious and life-threatening medical conditions, like Mr. Reagan, at

substantial risk of harm.

       55.     Defendants OCCJA and BOCC are, and have been on notice that their policies,

practices and/or customs are inadequate to ensure the safety and protection of inmates like Mr.

Reagan. Nonetheless, OCCJA and BOCC have failed to reform those policies, practices and/or

customs.




                                                10
    6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 11 of 14



        56.     In the wake of the well documented deficiencies in the Okmulgee County Jail,

Defendants Sam McCoy and Ronald Spears have made no meaningful improvements in the

training, staffing, and/or supervision of Jail staff.

        57.     Defendants Sam McCoy and Ronald Spears were on notice that the policy of

seeking to cut costs was resulting in a lack of trained Jail employees and placed inmates, like Mr.

Reagan, at excessive risk of harm. However, Defendants Sam McCoy and Ronald Spears failed to

alleviate the known and obvious risks in deliberate indifference to the rights of inmates like Mr.

Reagan.

                                       CAUSES OF ACTION

 VIOLATION OF THE FOURTEENTH AMENDMENT TO THE CONSTITUTION OF
                       THE UNITED STATES
                         (42 U.S.C. § 1983)

        58.     Paragraphs 1-57 are incorporated herein by reference.

       A. Underlying Violations of Constitutional Rights/ Individual Liability

        59.     The Jail staff, including, Defendants Bauer, Wilson, Rivera, and Terry, as described

above, knew there was a strong likelihood that Mr. Reagan was in danger of serious harm.

        60.     Mr. Reagan had obvious, severe and emergent medical needs that were known and

obvious to the Jail staff, including Defendants Bauer, Wilson, Rivera, and Terry. It was obvious

that Mr. Reagan needed immediate and emergent evaluation and treatment from a physician, but

such services were denied, delayed and obstructed. Indeed, Defendants Bauer, Wilson, Rivera, and

Terry flatly refused to have Mr. Reagan transported to a hospital even as he was having a seizure

and cardiac event directly in front of them. Jail staff, including Defendants Bauer, Wilson, Rivera,

and Terry, disregarded the known, obvious and substantial risks to Mr. Reagan’s health and safety.




                                                   11
    6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 12 of 14



       61.     As a direct and proximate result of this deliberate indifference, as described above,

Mr. Reagan experienced unnecessary physical pain, a worsening of his conditions, severe

emotional distress, mental anguish, lost wages, a loss of quality and enjoyment of life, terror,

degradation, oppression, humiliation, embarrassment, medical expenses, and death.

       62.     As a direct and proximate result of Defendants’ conduct, Plaintiff is entitled to

pecuniary and compensatory damages. Plaintiff is entitled to damages due to the deprivation of

Mr. Reagan’s rights secured by the U.S. Constitution, including punitive damages.

      B. Municipal Liability (Applicable to OCCJA and BOCC)

       63.     Paragraphs 1-62 are incorporated herein by reference.

       64.     The aforementioned acts and/or omissions of OCCJA and/or BOCC in being

deliberately indifferent to Mr. Reagan’s health and safety violating Mr. Regan’s civil rights are

causally connected with customs, practices, and policies which the OCCJA/BOCC promulgated,

created, implemented and/or possessed responsibility for.

       65.     Such policies, customs and/or practices are specifically set forth in paragraphs 38-

57, supra.

       66.     OCCJA and/or BOCC had knowledge (either actual or constructive knowledge), or

it was obvious, that its health care policies, practices and/or customs in place at the Jail posed

substantial risks to the health and safety of inmates like Mr. Reagan.

       67.     OCCJA and/or BOCC through its continued encouragement, ratification, approval

and/or maintenance of the aforementioned policies, customs and/or practices; in spite of their

known and obvious inadequacies and dangers; has been deliberately indifferent to inmates’,

including Mr. Reagan’s, health and safety.




                                                12
    6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 13 of 14



         68.    OCCJA and/or BOCC tacitly encouraged, ratified, and/or approved of the acts

and/or omissions alleged herein, knew that such conduct was unjustified and would result in

violations of constitutional rights, and evinced deliberate indifference to prisoners’ serious medical

needs.

         69.    As a direct and proximate result of the aforementioned customs, policies, and/or

practices, Mr. Reagan and Mr. Reagan’s heirs suffered injuries and damages alleged herein.

         C. Supervisor Liability (Applicable to Defendants Sam McCoy and Ronald Spears)

         70.    Paragraphs 1-69 are incorporated herein by reference.

         71.    There is an affirmative link between the aforementioned acts and/or omissions of

Defendants in being deliberately indifferent to Mr. Reagan’s serious medical needs and policies,

practices and/or customs that Defendants McCoy and/or Spears promulgated, created,

implemented and/or possessed responsibility for.

         72.    Defendants McCoy and/or Spears wholly failed to properly train and/or instruct Jail

employees in the appropriate and responsible care of inmates, as set forth in paragraphs 38-57,

supra.

         73.    Defendants McCoy and/or Spears had knowledge (either actual or constructive

knowledge), or it was obvious, that the maintenance of the aforementioned policies, practices

and/or customs posed an excessive risk to the health and safety of inmates like Mr. Reagan.

         74.    Defendants McCoy and/or Spears disregarded the known and/or obvious risks to

the health and safety of inmates like Mr. Reagan

         75.    Defendants McCoy and/or Spears, through their continued encouragement,

ratification and approval of the aforementioned policies, practices and/or customs, in spite of their




                                                 13
    6:20-cv-00243-RAW Document 2 Filed in ED/OK on 07/20/20 Page 14 of 14



known and/or obvious inadequacies and dangers, has been deliberately indifferent to inmates’,

including Mr. Reagan’s, serious medical needs.

       76.     There is an affirmative link between the unconstitutional acts of their subordinates

and Defendants McCoy and/or Spears’ adoption and/or maintenance of the aforementioned

policies, practices and/or customs.

       77.     As a direct and proximate result of the aforementioned policies, practices and/or

customs, Mr. Reagan and Mr. Reagan’s heirs suffered injuries and damages alleged herein.

       WHEREFORE, based on the foregoing, Plaintiff prays that this Court grant the relief

sought, including, but not limited to, damages in excess of Seventy-Five Thousand Dollars

($75,000.00), with interest accruing from date of filing of suit, punitive damages in excess of

Seventy-Five Thousand Dollars ($75,000.00), reasonable attorney fees, and all other relief deemed

appropriate by this Court.


                                             Respectfully submitted,

                                             SMOLEN LAW, PLLC


                                             /s/Donald Smolen, II
                                             Donald E. Smolen, II, OBA #19944
                                             Laura L. Hamilton, OBA #22619
                                             John W. Warren, OBA #33635
                                             611 S. Detroit Ave.
                                             Tulsa, OK 74119
                                             (918) 777-4LAW (4529)
                                             (918) 890-4529 (Fax)

                                             Attorneys for Plaintiff




                                               14
